Case 9:20-cv-80983-AHS Document 6 Entered on FLSD Docket 06/25/2020 Page 1 of 1



                                                   RETURN OF SERVICE

                                       UNITED STATES DISTRICT COURT
                                               District of Florida
 Case Number: 9:20-CV-80983

 Plaintiff:
 CAMERON DAVIDSON
 vs.
                                                                                                                  BII2020005868
 Defendant:
 HERE NORTH AMERICA LLC

 For:
 Sergio Calderon Baron, Esq.
 Image Theft Law Firm P.A.
 4800 N. Federal Highway
 Suite D207
 Boca Raton, FL 33431

 Received by Burke Process Service, Inc on the 24th day of June, 2020 at 7:46 am to be served on HERE NORTH
 AMERICA LLC, ATTN: NRAI SERVICES INC, 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324.

 I, April D. Lewis, do hereby affirm that on the 24th day of June, 2020 at 11:11 am, I:

 CORPORATE: served by delivering a true copy of the Summons in a Civil Action and Complaint for Copyright
 Infringement with Exhibits with the date and hour of service endorsed thereon by me, to: DONNA MOCH as
 DESIGNATED AGENT, employed therein and authorized to accept service for HERE NORTH AMERICA LLC,
 ATTN: NRAI SERVICES INC, at the address of: 1200 SOUTH PINE ISLAND ROAD, PLANTATION, FL 33324, and
 informed said person of the contents therein, in compliance with state statutes.



 Under penalties of perjury, I declare that I have read the foregoing Return of Service and the facts stated are true
 and correct. NO NOTARY REQUIRED PURSUANT TO F.S. 92.525 (2).




                                                                              April D. Lewis
                                                                              SPS # 1482

                                                                              Burke Process Service, Inc
                                                                              1199 W. Newport Center Drive
                                                                              Deerfield Beach, FL 33442
                                                                              (954) 514-0116

                                                                              Our Job Serial Number: BII-2020005868


                                 Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8.1p
